Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 10/22/2021. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-12 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
In Claim 1 Line(s) 8, the limitation “the machined upper datum” is in reference to “an upper datum” in the prior line.  For the purpose of examination, the limitation will read as the same, “the upper datum”, as is supported by the specification (Paragraph(s) 00015). Likewise, all recitations in the claims directed towards a “machined upper datum” will be treated similarly. The examiner notes that the process of using the apparatus is viewed as a recitation of intended use, thus the term “machined” is not given patentable weight. See MPEP 2112.01 I and 2114-2115.
In Claim 6 Line(s) 1-2, the limitation “is an injection molded polymer” recites the intended use of a polymer produced only through injection molding; thus the term “injection molded” is not given patentable weight. The examiner notes that the process of using the apparatus is viewed as a recitation of intended use, thus a polymer ring is only required. See MPEP 2112.01 I and 2114-2115. 
In Claim 12, the limitation “wherein the ring is formed by a process that is one of a separate process before attaching the ring to the machined upper datum surface and a post-process during which the ring is formed onto the machined datum surface” recites intended use; thus this limitation is not given patentable weight. The examiner notes that the process of using the apparatus is viewed as a recitation of intended use, thus only a “ring” is required. See MPEP 2112.01 I and 2114-2115. 
35 U.S.C. § 112(b) 
The examiner thanks the applicant for the amendments to the claims. The rejection under this heading has been withdrawn. 
35 U.S.C. § 112(d) 
The examiner thanks the applicant for the amendments to the claims. The rejection under this heading has been withdrawn. 
35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  The examiner would like to direct the applicant to MPEP 2181 I. A. titled “The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term that is Simply a Substitute for “Means”)” for a list of generic placeholders that include the following: "mechanism," "module," "device," "unit," "component," "element," "member," "apparatus," "machine," or "system"; however this list is not an exhaustive list.; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”. The examiner notes that the functional language can precede the term “means” or “step” or the generic placeholder, i.e. an "ink delivery means" is equivalent to "means for ink delivery". See MPEP 2181 A. titled “The Claim Limitation Uses the Term "Means" or "Step" or a Generic Placeholder (A Term That Is Simply A Substitute for "Means")”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language are outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the immediate specification are as follows:   
In Claim(s) 2 Line(s) 3, the limitation “ an adaptive support apparatus" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “adaptive support apparatus” will be read as “an interface plate and a lateral adapter" as is presented by the immediate specification (Paragraph(s) 00039).  Likewise, all recitations in the claims directed towards an “adaptive support apparatus” will be treated similarly. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 9-11, 22-32 are rejected under 35 U.S.C. § 103 as being unpatentable over SCHMIDT (DE-102017210384-B3; US-20200171746-A1 IS THE ENGLISH TRANSLATION USED.), hereinafter referred to as SCHMIDT, in view of JOYCE (US-9486964-B2), hereinafter referred to as JOYCE.
Regarding Claim 1, SCHMIDT teaches a three-dimensional printer for manufacturing a three-dimensional article, comprising (abstract):
	a light engine for selectively hardening photocurable resin at a build plane  (illumination unit 440, Figure(s) 4);
	a support plate in fixed relation to the light engine and defining an upstanding ridge having an upper datum surface disposed at a controlled height above the light engine  (substructure 140, Paragraph(s) 0047 and Figure(s) 1-2);
	a polymer ring disposed upon the upper datum surface of the cast metal support plate to define a crest above the upstanding ridge  (o-ring 220, Figure(s) 2 and Paragraph(s) 0048); and
	 a resin vessel (tank 100, Figure(s) 1 and Paragraph(s) 0048) including a transparent sheet (sheet of glass 230, Figure(s) 2 and Paragraph(s) 0048) that defines a lower bound for the photocurable resin  (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of curing resin as it is a stereolithographic system, abstract);
	the transparent sheet impinging upon the crest to define a distance between the light engine and the build plane  (sheet of glass 230, Figure(s) 2 and Paragraph(s) 0048). 
However, SCHMIDT does not teach the support plate being made of cast metal.
In the same field of endeavor, JOYCE teaches a stereolithographic vat with a reservoir made of metal (Column 5 Line(s) 57-Column 6 Line(s) 5).	
SCHMIDT and JOYCE are analogous in the field of stereolithography. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify SCHMIDT'(s) support plate and tank 100 components with JOYCE'(s) metal material, because this is a suitable material for 3D printing (JOYCE, Column 5 Line(s) 57- Column 6 Line(s) 5).  The examiner considers that this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.  
 	
Regarding Claim 2, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 1,
 wherein the support plate includes a machined lower datum surface and further comprising  (Figure(s) 1,2,4):
	an adaptive support apparatus coupled to the light engine  (frame and table 410, Figure(s) 4); and
	 a plurality of vertical struts coupled between the adaptive support apparatus and the machined lower datum surface of the support plate  (Figure(s) 4). 

Regarding Claim 3, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 2,
wherein the light engine includes a projection lens module  (Paragraph(s) 0067),
	the adaptive support apparatus vertically references to the projection lens module  (Paragraph(s) 0067 and Figure(s) 4). 

Regarding Claim 4, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 1,
 wherein the support plate includes an upper surface defining an inwardly facing vertical wall that engages an outer surface of the resin vessel to align the transparent sheet to the upstanding ridge  (Figure(s) 1/2). 

Regarding Claim 5, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 1,
wherein the upstanding ridge defines a rectangular shape with four rounded corners  (Figure(s) 1/2),
	the rounded corners individually defined a recess corner relief (Figure(s) 1/2).

Regarding Claim 7, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 1.
However, SCHMIDT does not explicitly teach that the gasket is made of these components:
wherein the polymer ring includes 
	silicone rubber, and 
	 other natural and synthetic rubber materials.
In the same field of endeavor JOYCE teaches that the gasket can be made of silicone, rubber, or other suitable materials (Column 7 Line(s) 35-40).
SCHMIDT and JOYCE are analogous in the field of stereolithography. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify SCHMIDT'(s) o-ring 220 material with JOYCE'(s) silicon or rubber material, because this is a suitable material for 3D printing (JOYCE, Column 7 Line(s) 35-40).  The examiner considers that this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.  


Regarding Claim 9, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 1,
further comprising a main vertical support  (height adjustment 430, Figure(s) 4 and Paragraph(s) 0050),
	the support plate is attached to the main vertical support  (Figure(s) 4). 

Regarding Claim 10, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 9,
further comprising a motorized carriage  (Paragraph(s) 0050, height adjustment with suspension device),
	the motorized carriage coupled to a support tray  (Paragraph(s) 0050),
	the support tray supporting the three-dimensional article on a lower surface  (Figure(s) 4). 

Regarding Claim 11, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 10,
further comprising a controller configured to operate the motorized carriage and the light engine to manufacture the three-dimensional article  (Paragraph(s) 0066, 0067 computer). 

Regarding Claim 22, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 1,
wherein the upper datum surface includes a flat horizontal surface  (Figure(s) 1/2),
	the polymer ring is disposed upon the flat horizontal surface  (Figure(s) 1/2). 

Regarding Claim 23, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 22,
wherein the defined crest of the polymer ring has a circular cross-section above the flat horizontal surface  (Figure(s) 2/3). 

Regarding Claim 24, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 22,
wherein polymer ring includes a tapered crest above the flat horizontal surface  (The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  Please see WEBER (US-20060279079-A1) where the gasket is tapered in Paragraph(s) 0004). 

Regarding Claim 25, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 22,
wherein the upper datum surface defines a rectangular shape with four rounded corners  (Figure(s) 1/2),
	the rounded corners individually define a recessed corner relief  (Figure(s) 1/2). 

Regarding Claim 26, SCHMIDT teaches a three-dimensional printer for manufacturing a three- dimensional article  (abstract), comprising:
	a light engine configured to selectively cure photocurable resin at a build plane  (illumination unit 440, Figure(s) 4);
	a support plate defining a central opening and an upper datum surface that generally surrounds the central opening  (substructure 140, Paragraph(s) 0047 and Figure(s) 1-2);
	a polymer ring disposed upon the upper datum surface of the support plate to define a crest above the datum surface  (o-ring 220, Figure(s) 2 and Paragraph(s) 0048); and
	a resin vessel (tank 100, Figure(s) 1 and Paragraph(s) 0048) including a transparent sheet (sheet of glass 230, Figure(s) 2 and Paragraph(s) 0048) that defines a lower bound for the photocurable resin  (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of curing resin as it is a stereolithographic system, abstract);
	the transparent sheet impinging upon the crest to define a distance between the light engine and the build plane  (sheet of glass 230, Figure(s) 2 and Paragraph(s) 0048).
However, SCHMIDT does not teach the support plate being made of cast metal.
In the same field of endeavor, JOYCE teaches a stereolithographic vat with a reservoir made of metal (Column 5 Line(s) 57-Column 6 Line(s) 5).	
SCHMIDT and JOYCE are analogous in the field of stereolithography. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify SCHMIDT'(s) support plate and tank 100 components with JOYCE'(s) metal material, because this is a suitable material for 3D printing (JOYCE, Column 5 Line(s) 57- Column 6 Line(s) 5).  The examiner considers that this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.  

Regarding Claim 27, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 26,
wherein the upstanding ridge defines a rectangular shape with four rounded corners  (Figure(s) 1/2/4),
	the rounded corners individually defined a recess corner relief  (Figure(s) 1/2/4). 

Regarding Claim 28, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 26.
However, SCHMIDT does not explicitly teach that the gasket is made of these components:
wherein the polymer ring includes 
	silicone rubber, and 
	 other natural and synthetic rubber materials.
In the same field of endeavor JOYCE teaches that the gasket can be made of silicone, rubber, or other suitable materials (Column 7 Line(s) 35-40).
SCHMIDT and JOYCE are analogous in the field of stereolithography. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify SCHMIDT'(s) o-ring 220 material with JOYCE'(s) silicon or rubber material, because this is a suitable material for 3D printing (JOYCE, Column 7 Line(s) 35-40).  The examiner considers that this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.  

Regarding Claim 29, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 26, 
wherein the upper datum surface includes a flat horizontal surface  (Figure(s) 1/2/4),
	the polymer ring is disposed upon the flat horizontal surface  (Figure(s) 1/2/4). 

Regarding Claim 30, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 29,
wherein the defined crest of the polymer ring has a circular cross-section above the flat horizontal surface  (Figure(s) 2/3). 

Regarding Claim 31, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 29,
 wherein polymer ring includes a tapered crest above the flat horizontal surface  (The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  Please see WEBER (US-20060279079-A1) where the gasket is tapered in Paragraph(s) 0004). 

Regarding Claim 32, SCHMIDT and JOYCE teach the three-dimensional printer of Claim 29,
 wherein the upper datum surface defines a rectangular shape with four rounded corners  (Figure(s) 1/2/4), the rounded corners individually define a recessed corner relief  (Figure(s) 1/2/4). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9-11, 22-32  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EL-SIBLANI (US-20110089610-A1) teaches a vat polymerization apparatus (Paragraph(s) 0089, 0073 and Figure(s) 30B).
SPERRY (US-20130078325-A1) teaches vertical struts, DLP, gasket  (Paragraph(s) 0035, 0080, 0068).
CASTANON (US-20170129167-A1) teaches the vertical struts and rectangle shape with rounded edges  (Figure(s) 3).
MOORE (US-20170355132-A1) teaches the round circular shape, DLP, and tapered crest (Figure(s) 8 and 9 and 10).
THOMPSON (US-10821668-B2) teaches the trough, DLP (Figure(s) 10).
MUNROE (US-10807309-B2) teaches the light engine, the shape, etc. (Figure(s) 2,5).
DESIMONE (US-20160325493-A1) teaches a cast metals and metal plate (Paragraph(s) 0165).
WEBER (US-20060279079-A1) where the gasket is tapered (Paragraph(s) 0004).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743